 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10
      TRINITY FRUIT COMPANY, INC,. a                    Case No. 1:19-cv-00095-DAD-EPG
11    California Corporation,
                                                        ORDER ON STIPULATION TO ADJOURN
12                       Plaintiff,                     INITIAL PRE-TRIAL CONFERENCE
13           v.                                         (ECF NO. 19)
14    LA ROSA & SONS DISTRIBUTING
      LLC, a California Limited Liability
15    Company; MICHAEL J. LA ROSA, an
      individual; NOEL LA ROSA, an
16    individual; and LORA M. VILLARREAL,
      an individual
17
                         Defendants.
18

19
            Having considered the Joint Stipulation to Continue the Initial Scheduling Conference,
20
     (ECF No. 19), and for good cause shown, it is hereby ORDERED that, pursuant to the parties’
21
     stipulation, the Initial Scheduling Conference currently set for April 23, 2019, at 10:00 a.m. is
22
     continued until May 23, 2019, at 10:00 a.m.
23

24
     IT IS SO ORDERED.
25

26      Dated:     April 22, 2019                              /s/
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
